


Exhibit 10.38




MPM HOLDINGS INC.
RESTRICTED STOCK UNIT
GRANT CERTIFICATE


THIS RESTRICTED STOCK UNIT GRANT CERTIFICATE (this “Agreement”), dated as of
[________], 2015 (the “Date of Grant”), is made by and between MPM Holdings
Inc., a Delaware corporation (the “Company”), and [_______] (the “Grantee”).
WHEREAS, the Company has adopted the MPM Holdings Inc. Management Equity Plan
(as may be amended from time to time, the “Plan”), pursuant to which Restricted
Stock Units (“RSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Grantee, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Restricted Stock Units.



(a)Grant. The Company hereby grants to the Grantee a total of [______] RSUs, on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. The RSUs shall be credited to a separate book-entry account
maintained for the Grantee on the books of the Company.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Grantee acknowledges that the Grantee has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan. Without limiting the foregoing, the
Grantee acknowledges that the RSUs and any Shares acquired upon settlement of
the RSUs are subject to provisions of the Plan under which (a) in certain
circumstances an adjustment may be made to the number of the RSUs and any Shares
acquired upon settlement of the RSUs; and (b) the Grantee may be required to
sell any Shares acquired upon settlement of the RSUs or otherwise participate in
a transaction where other stockholders of the Company are selling (a
“drag-along”).





1

--------------------------------------------------------------------------------




2.
Vesting; Settlement.



(a)Vesting, Generally. The RSUs shall become 100% vested upon the fourth
anniversary of the Date of Grant (the “Scheduled Vesting Date”), provided that
the Grantee remains continuously employed in active service by the Company or
one of its Affiliates from the Date of Grant through the Scheduled Vesting Date.


(b)Sale. Upon a Sale occurring prior to the Scheduled Vesting Date, the RSUs, to
the extent unvested, shall become fully vested, subject to the Grantee’s
continued employment through the effective date of such Sale.


(c)IPO. Upon an IPO occurring prior to the Scheduled Vesting Date, a percentage
of the RSUs, shall become vested subject to the Grantee’s continued employment
through the effective date of the IPO, as follows:


If the IPO occurs:
Then the percentage of the RSUs vested shall be:
Before the first anniversary of the Date of Grant
0%
On or after the first anniversary of the Date of Grant, but before the second
anniversary of the Date of Grant
25%
On or after the second anniversary of the Date of Grant, but before the third
anniversary of the Date of Grant
50%
On or after the third anniversary of the Date of Grant, but before the fourth
anniversary of the Date of Grant
75%
On or after the fourth anniversary of the Date of Grant
100%



Any remaining unvested RSUs following an IPO shall remain outstanding and
eligible to vest as if always subject to 25% annual installments vesting on each
of the first four anniversaries of Date of Grant, provided that the Grantee
remains continuously employed in active service by the Company or one of its
Affiliates from the Date of Grant through the applicable vesting date. For
example and for illustration purposes only, and assuming the Grantee’s continued
employment in active service through each applicable vesting date, if an IPO
occurs six months following the second anniversary of the Date of Grant, then
50% of the RSUs shall become vested as of the effective date of the IPO, and the
remaining 50% will become vested in equal installments on the third anniversary
and fourth anniversary of the Date of Grant, until the RSUs are 100% vested.


(d).    Settlement. Except as otherwise provided herein, each vested RSU shall
be settled in Shares within sixty (60) days following the Applicable Vesting
Date. The “Applicable Vesting Date”
means the Scheduled Vesting Date, the effective date of the Sale, the IPO, or
any vesting date subsequent to an IPO, as applicable.



2

--------------------------------------------------------------------------------




3.Dividend Equivalents. Each RSU shall be credited with Dividend Equivalents,
which shall be withheld by the Company for the Grantee’s account. Dividend
Equivalents credited to the Grantee’s account and attributable to a RSU shall be
distributed (without interest) to the Grantee at the same time as the underlying
Share is delivered upon settlement of such RSU and, if such RSU is forfeited,
the Grantee shall have no right to such Dividend Equivalents. Any adjustments
for Dividend Equivalents shall be in the sole discretion of the Committee and
may be payable (x) in cash, (y) in Shares with a Fair Market Value as of the
Applicable Vesting Date equal to the Dividend Equivalents, or (z) in an
adjustment to the underlying number of Shares subject to the RSUs.


4.Tax Withholding. Vesting and settlement of the RSUs shall be subject to the
Grantee satisfying any applicable U.S. federal, state and local tax withholding
obligations and non-U.S. tax withholding obligations. The Company shall have the
right and is hereby authorized to withhold from any amounts payable to the
Grantee in connection with the RSUs or otherwise the amount of any required
withholding taxes in respect of the RSUs, its settlement or any payment or
transfer of the RSUs or under the Plan and to take any such other action as the
Committee or the Company deem necessary to satisfy all obligations for the
payment of such withholding taxes. The Company may require the Grantee to
satisfy, in whole or in part, the tax obligations by withholding Shares that
would otherwise be deliverable to the Grantee upon settlement of the RSUs with a
Fair Market Value equal to such withholding liability. Further, after an IPO,
the Company may, in its sole discretion, permit the Grantee to elect to satisfy,
in whole or in part, the tax obligations by withholding Shares that would
otherwise be deliverable to the Grantee upon settlement of the RSUs with a Fair
Market Value equal to such withholding liability. If, by the Scheduled Vesting
Date, neither a Sale nor an IPO has occurred, then the Committee will consider
alternative means by which the Grantee may be permitted to satisfy the
applicable required withholding taxes, in whole or in part, including, without
limitation: (A) payment in other property having a Fair Market Value equal to
such withholding liability; (B) withholding Shares that would otherwise be
deliverable to the Grantee upon settlement of the RSUs with a Fair Market Value
equal to such withholding liability; (C) a loan or payment by the Company to
fund such withholding liability; (D) deferral of vesting and/or settlement of
the RSUs to the extent permissible under Section 409A of the Code; or (E) such
other means to reasonably address the Grantee’s liability to satisfy all
applicable required withholding taxes incurred in connection with the vesting
and/or settlement of any RSUs.


5.Termination of Employment. If, on or prior to an Applicable Vesting Date, the
Grantee’s employment with the Company and its Affiliates is terminated for any
reason, all unvested RSUs shall be cancelled immediately and the Grantee shall
not be entitled to receive any payments with respect thereto. Any Shares
delivered to the Grantee in respect of vested RSUs shall be subject to the
Company’s repurchase right set forth in Section 6 below.


6.Repurchase Right. In the event of the termination of the Grantee’s employment
with the Company and its Affiliates for any reason, the RSUs and any Shares
acquired upon settlement of the RSUs shall be subject to repurchase by the
Company as set forth in this Section 6.


(a)Repurchase Right, Generally.
 
(i)From and after any termination of the Grantee’s employment for any reason
(the “Repurchase Event”), the Company shall have the right, but not the
obligation, to repurchase all or any portion of the vested RSUs and any Shares
acquired upon settlement of the RSUs held by the Grantee (the “Repurchase
Right”). The Company may exercise the Repurchase Right by written notice (a
“Repurchase Notice”) delivered to the Grantee within six (6) months after the
Repurchase Event. Any repurchase described in the immediately preceding sentence
shall be for Fair Market Value, except as set forth in Section 6(b) below. The
determination date for purposes

3

--------------------------------------------------------------------------------




of determining the Fair Market Value in the preceding sentence shall be the
closing date of the purchase of the subject vested RSUs and/or Shares acquired
upon settlement of the RSUs (the “Repurchase Date”).


(ii)Except as provided in subsection (iii) below, the Repurchase Date with
respect to any sale and repurchase of the vested RSUs and/or Shares acquired
upon settlement of the RSUs pursuant to the exercise of the Repurchase Right
shall take place on the later of (x) the date specified by the Company, which
shall in no event be later than thirty (30) days following the date of the
Repurchase Notice, and (y) ten (10) days following the receipt by the Company of
all necessary governmental and other approvals.


(iii)Notwithstanding anything to the contrary herein, if the Board, in its good
faith judgment, reasonably determines that a Financing Restriction (as defined
below) exists, then the Company may elect (x) to suspend its repurchase of the
vested RSUs and/or Shares acquired upon settlement of the RSUs (as the case may
be) until the Financing Restriction has ceased to exist, in accordance with
subsection (iv) below, (y) to cause its assignee or designee to repurchase the
vested RSUs and/or Shares acquired upon settlement of the RSUs, as the case may
be, while any Financing Restrictions continue to exist, or (z) to pay all or any
portion of the purchase price due in respect of the repurchase by way of a
promissory note. In such event, the Company shall furnish written notification
to the Grantee specifying the Company’s election and the nature of the Financing
Restriction. A “Financing Restriction” exists if: (A) such repurchase would
render the Company or its Affiliates unable to meet their obligations in the
ordinary course of business at any time during the one (1) year period
commencing on the date on which such repurchase would be required, taking into
account any pending or proposed transactions, capital expenditures or other
budgeted cash outlays by the Company or any of its Affiliates which are
reasonably likely to be consummated or paid, as the case may be, within such one
(1) year period, including, without limitation, any corporate reorganization or
proposed acquisition of any other Person by the Company or any of its Affiliates
which is reasonably likely to be consummated within such one (1) year period;
(B) the Company is prohibited from such repurchase by applicable law restricting
the purchase by a corporation of its own shares; or (C) such repurchase would
(with or without notice or lapse of time) constitute a breach of, default or
event of default under, or is otherwise prohibited by, the terms of any loan
agreement or other agreement or instrument representing indebtedness to which
the Company or any of its Affiliates is a party, or the Company or its
applicable Affiliates is not able to obtain the requisite consent of any of its
senior lenders for such repurchase.


(iv)If, in the event of a Financing Restriction, the Company elects to suspend
its repurchase of the vested RSUs and/or Shares acquired upon settlement of the
RSUs (as the case may be) until the Financing Restriction has ceased to exist,
then (A) the Company shall repurchase the vested RSUs and/or Shares acquired
upon settlement of the RSUs (as the case may be) as soon as reasonably
practicable after all Financing Restrictions cease to exist; provided, however,
that if some, but not all of the vested RSUs and/or Shares acquired upon
settlement of the RSUs can be so repurchased without creating a Financing
Restriction, then the Company may consummate such repurchase to the fullest
extent it is able without causing a Financing Restriction, in accordance with
the terms of this Agreement and applicable law, (B) the Company shall provide
written notice to the Grantee as soon as practicable after all Financing
Restrictions cease to exist (the “Reinstatement Notice”), (C) the applicable
purchase price shall be determined in accordance with Section 6(a)(i), except
that “Fair Market Value” shall be equal to the greater of the Fair Market Value
as of the date of the Repurchase Notice and the Fair Market Value calculated as
of the date of the Reinstatement Notice, and (D) such repurchase shall occur on
a date specified by the

4

--------------------------------------------------------------------------------




Company within ten (10) days following the determination of the Fair Market
Value as provided in clause (C) above.


(b)Company’s Repurchase Right upon Certain Terminations. Notwithstanding
anything contained herein to the contrary, in the event the Grantee’s employment
relationship with the Company or any of its Affiliates is terminated by the
Company or any of its Affiliates for Cause, then the Company may exercise the
Repurchase Right by delivering a Repurchase Notice to the Grantee within the
time periods set forth in Section 6(a) above at a price equal to, for each Share
underlying the vested RSUs and for each Share acquired upon settlement of the
RSUs (as the case may be), zero, such that (i) the RSUs (whether vested or
unvested) shall be cancelled effective as of the date of termination without
payment therefor, and (ii) any Shares acquired upon settlement of the RSUs shall
be repurchased effective as of the date of termination without payment therefor.


(c)Closing. The Repurchase Date shall take place on a date designated by the
Company in accordance with Section 6(a); provided, however, that the Repurchase
Date may be deferred to a date designated by the Company or, to the extent
required to avoid liability under applicable securities laws, by the Grantee,
until such time as the Grantee has held the vested RSUs and/or Shares acquired
upon settlement of the RSUs, as applicable, for a period of at least six (6)
months and one (1) day. The purchase price shall be paid at the closing in the
form of a check, wire transfer of immediately available funds or by cancellation
of money purchase indebtedness of the Grantee, as determined in the sole
discretion of the Company; provided, that all or any portion of the purchase
price may be paid by way of a promissory note if a Financing Restriction exists,
as set forth in Section 6(a)(iii). The Company may effect repurchase of the
vested RSUs and/or Shares acquired upon settlement of the RSUs and the Company
shall record such Transfer on its books whether or not the Grantee attends such
closing or delivers certificates representing the vested RSUs and/or Shares
acquired upon settlement of the RSUs to the Company. The Grantee hereby grants
an irrevocable proxy and power of attorney which, it is agreed, is coupled with
an interest to any nominee of the Company to take all necessary actions and
execute and deliver all documents deemed necessary and appropriate by such
nominee to effect the sale and purchase of the vested RSUs and/or Shares
acquired upon settlement of the RSUs. If the Grantee fails to take all necessary
actions and execute and deliver all documents necessary and appropriate to
fulfill his or her obligations under this Section 6, the Grantee shall, to the
fullest extent permitted by law, indemnify, defend and hold harmless such
nominee, its officers, directors, employees, counsel, representatives, agents
and partners against all claims, liability, loss or damage (or actions in
respect thereof), together with all reasonable costs and expenses (including,
without limitation, reasonable legal fees and expenses, and expenses incurred in
settlement of any litigation commenced or threatened), relating to or arising
from such nominee’s exercise of the proxy and power of attorney granted hereby.


7.
Restrictive Covenants.



(a)Confidentiality of this Agreement. The Grantee hereby agrees that (i) except
as required by law, the Grantee will not disclose to any Person other than the
Grantee’s spouse and legal, financial and other advisors (if any) the grant of
the RSUs or any of the terms or provisions hereof without the prior approval of
the Committee, and (ii) in the discretion of the Committee, the RSUs (whether or
not vested) shall be forfeited if the Grantee violates the non-disclosure
provisions of this Section 7(a).


(b)Non-Competition. During the term of the Grantee’s employment with the Company
or any of its Affiliates and for a period of two (2) years thereafter (the
“Non-Compete Period”), the Grantee shall not (without the prior written consent
of the Company), directly or indirectly, (i) engage in any Competitive Business,
(ii) render any services to any Competitive Business in a manner that enhances
the capacity of such Competitive Business to engage in the production, sale,
provision or distribution of

5

--------------------------------------------------------------------------------




products or services similar to those produced, sold, distributed or provided by
the Company or any of its Affiliates, or (iii) acquire a financial interest in
any Competitive Business. For purposes of this Section 7(b): (A) the phrase
“directly or indirectly engage in” shall include any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer of or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise (provided
that licensers of technology shall only be covered if the Grantee is personally
working on technology for a Competitive Business and such technology is not
technology that is generally available to a broad group of customers), and (B)
the term “Competitive Business” shall mean a business that engages in the
production, sale, provision or distribution of products or services similar to
those produced, sold, distributed or provided by the Company or any of its
Affiliates during the three-year period ending on the date of the Grantee’s
termination of employment. Notwithstanding the foregoing, nothing herein shall
prohibit the Grantee from being a passive owner of not more than 2% of the
outstanding equity securities of any class of a corporation or other entity that
is publicly traded, or not more than 2% of any non-voting equity securities or
debt securities of any corporation or other entity, so long as the Grantee has
no active participation in the business of such corporation or other entity
(including, without limitation, serving as a member of the board of directors or
as a consultant). The obligations of the Grantee under this Section 7(b) shall
apply to
(x) any geographic area or territory in which the Company or any of its
Affiliates is engaged in business as of the date of his or her termination of
employment, and (y) any prospective geographic area or territory that within the
six months preceding the date of termination of the Grantee's employment, has
been the subject of serious consideration by the Company or any of its
Affiliates as a business location and which the Grantee is or has been made
aware of.


(c)Non-Solicitation; Non-Hire. During the Non-Compete Period, the Grantee shall
not (without the prior written consent of the Company) directly or indirectly:
(i) solicit, induce or attempt to solicit or induce any officer, director or
employee of the Company or any of its Affiliates to terminate their relationship
with or leave the employ of the Company or any such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any officer, director or employee thereof, on the other hand,
(ii) hire (or other similar arrangement) any Person (in any capacity whether as
an officer, director, employee or consultant) who is or at any time was an
officer, director or employee of the Company or any of its Affiliates until six
(6) months after such individual’s relationship (whether as an officer, director
or employee) with the Company or such Affiliate has ended, or (iii) induce or
attempt to induce any customer, supplier, prospect licensee or other business
relation of the Company or any of its Affiliates to cease doing business with
the Company or such Affiliate, or in any way interfere with the relationship
between any such customer, supplier, prospect licensee or business relation, on
the one hand, and the Company or any such Affiliate, on the other hand;
provided, that none of (A) the Grantee’s acting as a reference for employees,
(B) any generic, nontargeted advertising affiliated directly or indirectly with
the Grantee or (C) the Grantee’s good faith and proper performance of his or her
duties and responsibilities for the Company and its Affiliates during employment
shall be deemed a breach of this Section 7(c).


(d)Non-Disparagement. During the term of the Grantee’s employment with the
Company or any of its Affiliates and thereafter in perpetuity, the Grantee shall
not, directly or indirectly, knowingly disparage, criticize, or otherwise make
derogatory statements regarding the Company or any of its Affiliates,
successors, directors or officers. The foregoing shall not be violated by the
Grantee’s truthful responses to legal process or inquiry by a governmental
authority.



6

--------------------------------------------------------------------------------




(e)Non-Disclosure of Confidential Information; Return of Property. During the
term of the Grantee’s employment with the Company or any of its Affiliates and
thereafter in perpetuity, the Grantee shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for the Grantee’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company or any of
its Affiliates, including, without limitation, information with respect to the
Company’s or any of its Affiliates’ operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, or deliver to any Person any document, record, notebook, computer
program or similar repository of or containing any such confidential or
proprietary information or trade secrets; provided, that the Grantee’s good
faith performance of his or her duties and
responsibilities for the Company and its Affiliates during employment shall not
be deemed a breach of this Section 7(e). Upon the Grantee’s termination of
employment for any reason, the Grantee shall promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s or any of its Affiliates’ customers, business plans, marketing
strategies, products or processes. The Grantee may nonetheless retain copies of
documents relating to the Grantee’s compensation; the Grantee’s personal
entitlements and obligations; the Grantee’s rolodex (and electronic
equivalents); and the Grantee’s cell phone number. The Grantee may respond to a
lawful and valid subpoena or other legal process but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought and, if requested by the Company, shall reasonably
assist such counsel in resisting or otherwise responding to such process.


(f)Intellectual Property Rights.


(i)The Grantee agrees that the results and proceeds of the Grantee’s services
for the Company or its subsidiaries or Affiliates (including, without
limitation, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by the Grantee, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company, any of its subsidiaries or
Affiliates) shall be deemed the sole owner throughout the universe of any and
all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to the Grantee
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company (or, as the case may be, any of its subsidiaries or
Affiliates) under the immediately preceding sentence, then the Grantee hereby
irrevocably assigns and agrees to assign any and all of the Grantee’s right,
title and interest thereto, including, without limitation, any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the Company, any of its subsidiaries or
Affiliates), and the Company or such subsidiaries or Affiliates

7

--------------------------------------------------------------------------------




shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company or such subsidiaries or Affiliates without
any further payment to the Grantee whatsoever. As to any Invention that the
Grantee is required to assign, the Grantee shall promptly and fully disclose to
the Company all information known to the Grantee concerning such
Invention. The Grantee hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that the Grantee now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.


(ii)The Grantee agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Grantee shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including, without limitation, the execution of appropriate
copyright and/or patent applications or assignments. To the extent the Grantee
has any Proprietary Rights in the Inventions that cannot be assigned in the
manner described above, the Grantee unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 7(f) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the Grantee’s employer (or
Affiliate of the Grantee’s employer, as applicable). The Grantee further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, the Grantee shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. To this end, the Grantee shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, the Grantee shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. The Grantee’s obligation to assist the Company with
respect to Proprietary Rights relating to such Inventions in any and all
countries shall continue beyond the termination of the Grantee’s employment with
the Company.


(g)Grantee Acknowledgements. The Grantee understands that this Section 7 may
limit his or her ability to earn a livelihood in a business competitive to the
business of the Company and its Affiliates. The Grantee expressly acknowledges
and agrees that this Section 7 is reasonable and necessary for the protection of
the legitimate business interests of the Company and is reasonable in scope.


(h)Notification of Subsequent Employer. The Grantee hereby agrees that prior to
accepting employment with, or agreeing to provide services to, any other Person
during any period during which the Grantee remains subject to any of the
covenants set forth in Section 7, the Grantee shall provide such prospective
employer with written notice of the provisions of this Section 7 (to the extent
any such provisions are applicable and in effect at the time of such notice),
with a copy of such notice delivered to the Company not later than three (3)
business days prior to the date on which the Grantee commences such employment
or provision of services. For the avoidance of doubt, the Company shall in any
event be permitted to provide any such prospective employer with written notice
of the provisions of this Section 7.


(i)Forfeiture; Other Relief. In the event of a material breach by the Grantee of
the restrictive covenants set forth in this Section 7, then in addition to any
other remedy which may be available at law or in equity, the RSUs shall be
automatically forfeited effective as of the date on which such violation first
occurs, and, in the event that the Grantee has received settlement of RSUs
within the three (3) year period immediately preceding such breach, the Grantee
will forfeit

8

--------------------------------------------------------------------------------




any Shares received upon settlement thereof without consideration and be
required to forfeit any compensation, gain or other value realized thereafter on
the sale or other transfer of such Shares, and must promptly repay such amounts
to the Company. The foregoing rights and remedies are in addition to any other
rights and remedies that may be available to the Company and shall not prevent
(and the Grantee shall not assert that they shall prevent) the Company from
bringing one or more actions in any applicable jurisdiction to recover damages
as a result of the Grantee’s breach of such restrictive covenants to the full
extent of law and equity. The Grantee acknowledges and agrees that irreparable
injury will result to the Company and its goodwill if the Grantee breaches any
of the terms of the covenants set forth in this Section 7, the exact amount of
which will be difficult or impossible to ascertain, and that remedies at law
would be an inadequate remedy for any breach. Accordingly, the Grantee hereby
agrees that, in the event of a breach of any of the covenants contained in this
Section 7, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief.


(j)Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 in any respect shall not affect the validity or
enforceability of the other provisions of this Section 7 in any other respect,
or of any other provision of this Agreement. In the event that any provision of
this Section 7 shall be held invalid, illegal or unenforceable (whether in whole
or in part) by a court of competent jurisdiction, such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions (and part of such provision,
as the case may be) shall not be affected thereby; provided, however, that if
any provision of this Section 7 is finally held to be invalid, illegal or
unenforceable because it exceeds the maximum scope determined to be acceptable
to permit such provision to be enforceable, such provision shall be deemed to be
modified to the minimum extent necessary to modify such scope in order to make
such provision enforceable hereunder.


8.Rights as a Stockholder. The Grantee shall not be deemed for any purpose, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares underlying the RSUs unless, until and to the extent that (i) the
Company shall have issued and delivered to the Grantee the Shares underlying the
vested RSUs and (ii) the Grantee’s name shall have been entered as a stockholder
of record with respect to such Shares on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.


9.Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the RSUs as it deems reasonably necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. In the event of the settlement of the
RSUs at a time when there is not in effect a registration statement under the
Securities Act relating to the Shares, the Grantee hereby represents and
warrants to the Company that the Shares are being acquired for investment only
and not with a view to the distribution thereof, and the Grantee shall provide
the Company with such further representations and warranties as the Company may
reasonably require in order to ensure compliance with applicable federal and
state securities, “blue sky” and other laws. In no event shall the Company be
obligated to register Shares under state or Federal securities laws, to comply
with the requirements of any exemption from registration requirements or to take
any other action that may be required in order to permit, or to remove any
prohibition or limitation on, the issuance of Shares

9

--------------------------------------------------------------------------------




pursuant to the settlement of the RSUs which may be imposed by any applicable
law, rule or regulation. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Grantee. The Grantee agrees to take all steps the
Committee or the Company determines are reasonably necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.


10.    Clawback. The RSUs and/or the Shares acquired upon settlement of the RSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of any applicable securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted, or if
so required pursuant to a written policy adopted by the Company.


11.    Litigation Cooperation. The Grantee agrees that during and after his or
her employment by the Company and its Affiliates, the Grantee will assist the
Company and its Affiliates in the defense of any claims, or potential claims
that may be made or threatened to be made against the Company or any of its
Affiliates in any action, suit or proceeding, whether civil, criminal,
administrative, investigative or otherwise, which are not adverse to the Grantee
(an “Action”), and will assist the Company and its Affiliates in the prosecution
of any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Grantee’s employment or
the period of the Grantee’s employment by the Company and its Affiliates. The
Grantee agrees, unless precluded by law, to promptly inform the Company if the
Grantee is asked to participate (or otherwise become involved) in any Action
involving such claims or potential claims. The Grantee also agrees, unless
precluded by law, to promptly inform the Company if the Grantee is asked to
assist in any investigation (whether governmental or otherwise) of the Company
or any of its Affiliates (or their actions) to the extent that such
investigation may relate to the Grantee’s employment or the period of the
Grantee’s employment by the Company, regardless of whether a lawsuit has then
been filed against the Company or any of its Affiliates with respect to such
investigation. The Company or one of its Affiliates shall reimburse the Grantee
for all of
the Grantee’s reasonable out-of-pocket expenses associated with such assistance.
Any reimbursement that is taxable income to the Grantee shall be subject to
applicable withholding and employment taxes.


12.
Miscellaneous.



(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Grantee other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order or as otherwise permitted under Section 9(f) or 9(g) of
the Plan. Any attempted Transfer of the RSUs contrary to the provisions hereof,
and the levy of any execution, attachment or similar process upon the RSUs,
shall be null and void and without effect.


(b)Amendment. The Committee at any time, and from time to time, may amend the
terms of this Agreement, provided, however, that the rights of the Grantee shall
not be materially adversely affected without the Grantee’s written consent.

10

--------------------------------------------------------------------------------






(c)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(d)Section 280G.


(i)In the event that the Grantee becomes entitled to payments or benefits under
this Agreement, the Plan and/or any other payments or benefits by reason of a
“change of control” as defined in Section 280G of the Code and regulations
thereunder (collectively, the “Payments”), and any such Payment would constitute
an “excess parachute payment” within the meaning of Section 280G(b)(1) of the
Code, or would otherwise be subject to the excise tax imposed under Section 4999
of the Code, or any similar federal or state law (an “Excise Tax”), as
determined by an independent certified public accounting firm selected by the
Company (the “Accounting Firm”), the amount of the Grantee’s Payments shall be
limited to the largest amount payable, if any, that would not result in the
imposition of any Excise Tax to the Grantee, but only if, notwithstanding such
limitation, the total Payments, net of all taxes imposed on the Grantee with
respect thereto, would be greater if no Excise Tax were imposed.


(ii)If a reduction in the Payments is necessary, reduction shall occur in the
following order: first, a reduction of cash payments not attributable to equity
awards which vest on an accelerated basis; second, the cancellation of
accelerated vesting of stock awards; third, the reduction of employee benefits;
and fourth, a reduction in any other “parachute payments” (as defined in Section
280G of the Code). If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant
of the Grantee’s stock awards, and the acceleration of the vesting of full
shares shall be cancelled before the acceleration of the vesting of options.


(iii)All determinations required to be made under this Section 12(d) will be
made by the Accounting Firm. Any determination by the Accounting Firm will be
binding upon the Company and the Grantee. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 12 shall be borne by the Company.


(e)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code and shall be interpreted accordingly. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if any provision
of the Plan or this Agreement contravenes Section 409A of the Code or could
cause the Grantee to incur any tax, interest or penalties under Section 409A of
the Code, the Committee may, in its sole reasonable discretion and with the
Grantee’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code, and (ii) maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Grantee of the applicable provision without materially increasing the cost to
the Company or contravening the provisions of Section 409A of the Code. This
Section 12(e) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the RSUs or the Shares
underlying the RSUs will not be subject to interest and penalties under Section
409A.



11

--------------------------------------------------------------------------------




(f)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Grantee’s interest in such account shall make
the Grantee only a general, unsecured creditor of the Company.


(g)Notices. All notices, requests, consents and other communications to be given
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addresser:


(i)if to the Company, to:


MPM Holdings Inc.
260 Hudson River Road
Waterford, NY 12188
Facsimile: (518) 233-2319
Attention: General Counsel


and


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 492-0237
Attention: Lawrence I. Witdorchic, Esq.


(ii)if to the Grantee, to the Grantee’s home address on file with the Company.


All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally-recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(h)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(i)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever.


(j)Fractional Shares. In lieu of issuing a fraction of a Share resulting from an
adjustment of the RSUs pursuant to Section 7 of the Plan or otherwise, the
Company shall be entitled to pay to the Grantee an amount equal to the Fair
Market Value of such fractional share.

12

--------------------------------------------------------------------------------






(k)Beneficiary. The Grantee may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.


(l)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.


(m)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.


(n)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.


(o)Consent to Jurisdiction; Waiver of Jury Trial. The Grantee and the Company
(on behalf of itself and its Affiliates) each consents to jurisdiction in the
United States District Court for the Southern District of New York, or if that
court is unable to exercise jurisdiction for any reason, the Supreme Court of
the State of New York, New York County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(p)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(q)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.


MPM HOLDINGS INC.


By:
______________________________________    

Name:     
Title:     






____________________________________
[Grantee Name]











14